                Case 5:21-cv-02953-EGS Document 6 Filed 08/11/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOUIS GEORGE DOVER,                                         :
                                                            :
                                      Plaintiff,            :            CIVIL ACTION NO. 21-2953
                                                            :
           v.                                               :
                                                            :
KYLE LASKOSKIE, Pa. State Trooper;                          :
FRANK GAWEL, Pa. State Trooper; and                         :
JOHN DOE, Shift Supervisor – Trooper,                       :
                                                            :
                                      Defendants.           :

                                                       ORDER

           AND NOW, this 11th day of August, 2021, after considering the application for leave to

proceed in forma pauperis (Doc. No. 3) and complaint (Doc. No. 1) filed by the pro se plaintiff,

Louis George Dover; and for the reasons set forth in the separately filed memorandum opinion, it

is hereby ORDERED as follows:

           1.       The court’s July 14, 2021 order (Doc. No. 4) is VACATED;

           2.       The application for leave to proceed in forma pauperis (Doc. No. 3) is GRANTED

and the plaintiff has leave to proceed in forma pauperis;

           3.       The complaint is DEEMED filed;

           4.       The complaint is DISMISSED WITH PREJUDICE; 1 and

           5.       The clerk of court shall CLOSE this case.


                                                                BY THE COURT:



                                                                /s/ Edward G. Smith
                                                                EDWARD G. SMITH, J.


1
    As indicated in the memorandum opinion, Dover may pursue the return of his property in state court if appropriate.
